DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 6-8, 12, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over IWATA et al. (US 2009/0277222) in view of HAMILTON et al. (US 2013/0133745).
Iwata teaches a method of chemically strengthening a glass, the method comprising: heating an ion exchange solution to a temperature less than about 360 *C (para. 0034); and contacting the glass and the ion exchange solution at the temperature for a duration of several hours to several tens of hours (para. 0034) which overlaps with the claimed range of about 0.5 hours to about 24 hours, wherein the ion exchange solution comprises a KNO3, NaNO3 and Ca(NO3)2 (para. 0018-0019) with Ca(NO3)2 in an amount of 5 wt% or more (para. 0019) which overlaps with the claimed range of from 1 wt.% to 10 wt.%. Additionally, figure 1 shows example 1 contains Ca(NO3)2 in an amount of 6 wt%, which falls into the claimed range of from 1 wt.% to 10 wt.%.
Hamilton teaches a method of chemically strengthening a glass sheet. Hamilton teaches chemically strengthening the glass in a molten salt bath comprising calcium nitrate and potassium nitrate (para. 0038) with Ca(NO3)2 in an amount of 0.01 wt% or more (para. 0038) which overlaps with the claimed range of from 1 wt.% to 10 wt.%. It 3, NaNO3 and Ca(NO3)2 molten bath with a KNO3 and Ca(NO3)2 molten bath as taught by Hamilton because Hamilton teaches that this is amenable to a wide range of glass composition (para. 0039).
Regarding claim 2, Iwata teaches the ion exchange solution is heated to a temperature preferably 300°C to 400°C (para. 0034) which incorporates the claimed range of from about 310 °C to about 350 °C.
Regarding claim 4, see the discussion of claim 1 above.
Regarding claim 6, figure 1 of Iwata shows example 1 contains Ca(NO3)2 in an amount of 6 wt%, which falls into the claimed range of from 3 wt.% to 8 wt.%.
Regarding claim 7, Iwata teaches an example where the duration is about 3 hours (para. 0072) which falls into the claimed range of from about 1 hour to about 4 hours.  
Regarding claim 8, Iwata teaches a duration of several hours to several tens of hours (para. 0034) which overlaps with the claimed range of greater than about 8 hours.  
Regarding claim 12, Iwata teaches the glass is a glass sheet having a thickness of 0.381 mm or 0.505 mm (para. 0053), which fall into the claimed range of less than about 1 mm.
Regarding claim 26, paragraph 0084 of Iwata states that the invention is not limited to the examples and that various modified examples are possible. Therefore it would have been obvious to one of ordinary skill in the art that an ion exchange solution having 4% Ca(NO3)2 could have been achieved through routine experimentation given 3)2 in an amount of 0.01 wt% or more (para. 0038) which incorporates the claimed range of from about 1% to about 4%.

Claims 9-11, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over IWATA et al. (US 2009/0277222) in view of HAMILTON et al. (US 2013/0133745) as applied to claim 1 above, and further in view of NAKASHIMA et al. (US 2011/0312483).
Iwata as modified by Hamilton teaches a method of chemically strengthening a glass, the method comprising: heating an ion exchange solution to a temperature less than about 360 *C (para. 0034); and contacting the glass and the ion exchange solution at the temperature for a duration of several hours to several tens of hours (para. 0034) which overlaps with the claimed range of about 0.5 hours to about 24 hours, wherein the ion exchange solution comprises a KNO3 and Ca(NO3)2 (para. 0018-0019) in an amount of 5 wt% or more (para. 0019) which overlaps with the claimed range of from 1 wt.% to 10 wt.%. Additionally, figure 1 shows example 1 contains Ca(NO3)2 in an amount of 6 wt%, which falls into the claimed range of from 1 wt.% to 10 wt.%.
Iwata teaches that the resulting glass has high strength (para. 0003) but does not disclose the surface compressive stress of the glass.
Nakashima teaches a method of chemically strengthening a glass. Nakashima teaches that the method comprises heating an ion exchange solution to a temperature between 300 °C and 450 °C (para. 0046), which overlaps with the claimed range of less than about 360 °C. Nakashima teaches contacting the glass and the ion exchange 
Regarding claim 9, Nakashima teaches contacting the glass and the ion exchange solution forms a compressive stress layer on a surface of the glass, and the compressive stress layer has a surface compressive stress of at least 100 MPa and less than 1200 MPa (para. 0037), which overlaps with the claimed range of greater than about 850 MPa. 
It would have been obvious to one of ordinary skill in the art to modify the method of Iwata to achieve the surface compressive stress suggested by Nakashima because Nakashima teaches that the glass having a compressive stress below this limit is fragile (para. 0037) and Iwata teaches that the resulting glass has high strength (para. 0003).
Regarding claim 10, Nakashima teaches the compressive stress layer has a compressive stress of at least 100 MPa and less than 1200 MPa (para. 0037), which incorporates the claimed range of from about 850 MPa to about 1200 MPa.
Regarding claim 11, Iwata teaches the compressive stress layer is about 100-200 µm (para. 0073) which falls into the claimed range of greater than about 40 µm.  
Regarding claim 13, Nakashima teaches contacting the glass and the ion exchange solution forms a compressive stress layer on a surface of the glass, and the compressive stress layer has a surface compressive stress of at least 100 MPa and 
Regarding claim 14, Nakashima teaches a depth of the compressive stress layer is larger than 25 µm (para. 0036) which overlaps with the claimed range of less than about 30 µm.
It would have been obvious to one of ordinary skill in the art to modify the process of Iwata with the depth range of Nakashima because Nakashima teaches that glass having a depth below this limit is considered fragile and Iwata teaches that the resulting glass has high strength (para. 0003).

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over IWATA et al. (US 2009/0277222) in view of HAMILTON et al. (US 2013/0133745) as applied to claim 1 above, and further in view of MARUSAK (US 3,410,673).
Iwata as modified by Hamilton teaches a method of chemically strengthening a glass, the method comprising: heating an ion exchange solution to a temperature less than about 360 *C (para. 0034); and contacting the glass and the ion exchange solution at the temperature for a duration of several hours to several tens of hours (para. 0034) which overlaps with the claimed range of about 0.5 hours to about 24 hours, wherein the ion exchange solution comprises a primary nitrate component and Ca(NO3)2 (para. 0018-0019) in an amount of 5 wt% or more (para. 0019) which overlaps with the claimed range of from 1 wt.% to 10 wt.%. Additionally, figure 1 shows example 1 contains Ca(NO3)2 in an amount of 6 wt%, which falls into the claimed range of from 1 wt.% to 10 wt.%.
.

Response to Arguments
Applicant's arguments filed December 7, 2020 have been fully considered but they are not persuasive. 
Applicant argues on pages 5-6 that there is no reasonable expectation of success; however, the Hamilton states that an ion exchange solution comprising only KNO3 and Ca(NO3)2 is successful for the purposes of ion exchanging a glass and are amenable to a wide range of glass compositions (para. 0040) therefore there is a reasonable expectation of success for the using the ion exchange bath of Hamilton in the method of Iwata.
Applicant argues on page 7 that there is no reason to modify Iwata to utilize a Ca(NO3)2 content of 4%; however, Hamilton teaches Ca(NO3)2 in an amount of 0.01 wt% or more (para. 0038) which incorporates the claimed range of from about 1% to about 4%. Additionally, the applicant has not provided any evidence regarding the criticality of the claimed range of about 1% to about 4% or any unexpected results thereof.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130.  The examiner can normally be reached on Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CYNTHIA SZEWCZYK/           Primary Examiner, Art Unit 1741